 April 30, 2021                                                     Eric A. Prager
                                                                    T 212.503.9813
                                                                    F 212.307.5598
                                                                    EAPrager@Venable.com




VIA ECF

The Honorable Andrew L. Carter Jr.
United States Courthouse                                                     May 3, 2021
40 Foley Square
New York, NY 10007

        Re:    Hedgeye Risk Management, LLC v. Dale, No. 1:21-cv-3687 (ALC)
               Request to Seal Documents

 Dear Judge Carter:

        We represent Hedgeye Risk Management, LLC (“Hedgeye”) in the above captioned
 matter. Pursuant to Section 6.D of Your Honor’s Individual Practices and Section 6 of the
 SDNY ECF Rules and Instructions, we write to request that the following documents be filed
 under seal:

    x   May 30, 2021 Declaration of Daryl Jones (“Jones II Decl.”) in support of Hedgeye’s
        Motion for Finding of Contempt

        The Jones Decl. contains a detailed analysis of Hedgeye’s trade secret and confidential
 information, showing that Defendant Darius Dale has been using Hedgeye’s trade secret and
 confidential information in violation of this Court’s TRO. The analysis itself reveals how
 Hedgeye’s trade secret and confidential models work, which is extremely confidential and
 proprietary to Hedgeye. See Jones II Decl., ¶ 19.

         “Potential damage from release of trade secrets is a legitimate basis for sealing
 documents and restricting public access.” Encyclopedia Brown Prods. v. Home Box Office, 26 F.
 Supp. 2d 606, 612 (S.D.N.Y. 1998). This Court and others in this Circuit routinely seal
 documents containing confidential and alleged trade secret information. See, e.g., Ramirez v.
 Temin & Co., No. 20 Civ. 6258, 2020 WL 6781222, at *6 (S.D.N.Y. Nov. 18, 2020); ValveTech,
 Inc. v. Aerojet Rocketdyne, Inc., No. 17-CV-6788-FPG, 2019 WL 4688737, at *6 (W.D.N.Y.
 Sept. 26, 2019); L.I. City Ventures v. Urban Compass, Inc., No. 18 Civ. 5853 (PGG), 2019 WL
 234030, at *2 n.2 (S.D.N.Y. Jan. 16, 2019).

         Hedgeye has established that its proprietary files contain confidential information and
 constitute trade secrets. See ECF No. 8, at ¶¶ 2-9. The April 30 Jones Declaration contains
The Hon. Andrew L. Carter Jr.
April 30, 2021
Page 2


information about the data and formulas which make up Hedgeye’s trade secrets and such
information is, itself, a trade secret. Jones II Decl. ¶ 19. The explanation as to how Hedgeye’s
models work is extremely confidential and proprietary to Hedgeye, and has been disclosed on the
express assumption and condition that the information will not be publicly disclosed. Id.
Moreover, Hedgeye’s proprietary systems provide Hedgeye’s competitive edge in the
marketplace and Hedgeye’s systems retain their value through their secrecy. Id. Public
disclosure of the information contained in the Jones II Decl. will reveal Hedgeye’s confidential
and trade secret information, resulting in irreparable harm to Hedgeye. Id.

       Accordingly, Hedgeye requests that the above listed information be filed under seal. In
accordance with the Court’s Individual Practices, a redacted version of the document to be filed
under seal are attached hereto as follows:

          Document Sought to Be Sealed                 Redacted Version Attached to This Letter
 Jones II Decl. ¶ 12(a)-(m); ¶ 13(a)-(g)                              Exhibit A


       Thank you for your kind consideration.

                                             Respectfully submitted,




                                             Eric A. Prager




                         May 3, 2021
